DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 and 20-21 are pending.  Claims 1, 3-4, 6-7, 9-10, 12-17, and 20-21 are amended and no new claims have been added.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/21 has been entered.

Response to Arguments
Applicant's arguments filed 11/08/21 have been fully considered but they are not persuasive.  The Applicant’s representative asserts arguments to address the rejections under 35 USC 101 and 102/103 which are discussed in the sections below.
Response to arguments under 35 USC 101
Applicant’s representative traverses the rejection under 35 USC 101 and argues that claims 1-18 and 20-21 are i) under Step 2A-prong 1 not directed to an abstract idea, ii) under Step 2A-prong 2 is integrated into a practical application, and iii) under Step 2B amount to significantly more than see Remarks – 11/8/21, pg. 7-9).  The Examiner respectfully disagrees for the reasons discussed in detail below.
With respect to Step 2A, the Applicant’s representative argues the claims are not directed to one of the groupings of abstract ideas (see Remarks, pg. 7).  The Examiner respectfully disagrees.  The claims are found to recite mental processes such as, exemplified in independent claim 1, “determining information identifying a content item being output” and “determining current event state information corresponding to the content item” because they are analogous to observations, evaluations, judgments, or opinions to mental concepts that may be performed in the human mind (see MPEP 2106.04(a)III).  Specifically, as evaluated under the Alice framework the claimed limitations recite a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2), in a computer environment, or 3) is merely using a computer as a cool to perform the concept (see MPEP 2106.04(a)IIIC). 
Moreover, the claims recite a certain method of organizing human activity (e.g., managing a social activity), as exemplify by independent claim 1, “an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content item” which when viewed individually and/or as a combination of elements are analogous to managing a game including rules and instructions.  For at least these reasons, the Applicant’s argument under Step 2A-prong 1 is not persuasive 
With respect to Step 2A-prong 2, the Applicant’s representative argues that the claimed limitations of claim 1 together cannot be considered as abstract ideas as they are far more than “certain method of organizing human activity and/or mental processes” because they amount to an inventive concept that “extend[s] the viewer’s experience beyond just viewing a televised live event on a television screen” (see Remarks, pg. 8).  Specifically, the Applicant’s representative asserts that “the features of claim 1 may allow the viewer be a player in the game that simulates the televised live see MPE 2106.05 – citing Genetic Techs v. Merial LLC, 818 F.3d 1369).  Stated differently, managing a game by “simulates the televised live event the viewer is watching” is not indicative of integration into a practical application because it amounts to mere instructions to use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), and generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  For at least these reasons, the Applicant’s argument under Step 2A-prong 2 is not persuasive.
With respect to Step 2B, the Applicant’s representative argues that the claims recite a technological solution to improve a computer system to “begin a simulation of the event depicted in the content stream or to initiate a video game session corresponding to the state of the content stream” (see Remarks, pg. 9).  The Examiner respectfully disagrees.  The claimed solution of “causing, based on the information identifying the content item being output via the user device, output of an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content item; receiving user input indicative of selection of the option; and causing execution of the gaming content to simulate…the subsequent portion of the content item” is not indicative of “improving an existing technology” but analogous to a commonplace business method being applied on a general purpose computer as discussed in Alice Corp v. CLS (see MPEP 2106.05(a) II).  Specifically, the limitations discussed above, when viewed individually or as a collection of elements amount to use of a computer as a tool to implement the abstract idea, extra solution activity of the abstract idea and/or a technological environment and/or field of use to perform the abstract idea which does not amount to an inventive concept (see MPEP 2106.05(f)-(h)).  
Response to arguments under 102/103
The Applicant’s representative asserts that the prior art of Dill offers its users the option to play a game, but that it does so in “an offline process based on engagement data indicating which events are most likely to be engaged” but does so “without regard to what content (if any) its user is watching” (see Remarks, pg. 10-11).  Specifically, the Applicant argues that because the process is offline, there would be no reason to expect it to receive “information identifying a content item being output via a user device” and “based on the information identifying the content item being output via the user device,” output an option to play the cited game (see Remarks, pg. 10).  The Examiner respectfully disagrees.  The Applicant’s representative mischaracterizes the Dill’s system as the cited portions are directed to an offline process to train the neural network model to rank and predict which of event are most likely to exceed the engagement threshold when presented to the user (see Dills, col. 9: ln 13-47; col. 11: ln 13-16).  As disclosed in Dills, the system provides a game simulation of the live sporting event based on content items being output via the user device (see Dills, col. 3: ln 60-col. 4: ln 6, col. 9: ln 49-col. 10: ln 10), wherein the content item is a professional sporting event occurring and the game simulation is a game scenario similar to the scenario that occurred in the real-life game using the corresponding live game information (e.g., the field the ball, the players etc)).  
Moreover, the Applicant’s representative argues that the Dill’s system provides the simulation “without regard to what content (if any) its users are watching”.  The Examiner respectfully disagrees.  The client devices of the system of Dills are disclosed as comprising video game consoles, tablets, mobile devices, computers, set top boxes, and electronic devices having an appropriate processor, memory, and communications capabilities (see Dills, col. 5: ln 56-62) to build a game simulation that allows players to play challenges relevant to what is occurring in real life such see Dills, col. 8: ln 19-45).  Furthermore, as claimed in Dills, the system utilizes usage patterns of users during “a broadcast of a real-life sporting event to determine which time periods of the real-life sporting event” to determine when to notify the users of an option to engage with the interactive environment (see Dills, Claim 8, 16, 20).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under 35 USC 102/103 has been maintained.

  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to groupings of abstract ideas without significantly more. Independent claims 1 recites limitations such as “determining information identifying a content item being output via a user device,” –certain method of organizing human activity and/or mental process; “determining current event information for the content item;” – mental process; “an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content item” – certain method of organizing human activity; and “the gaming content to simulate, based on the current event state information, the subsequent portion of the content item” – certain method of organizing human activity.  
With respect to independent claims 10, the claim recite limitations such as “an option to execute gaming content that uses the gaming content save state to simulate a subsequent portion of the sporting event” – certain method of organizing human activity; and “based on the option being certain method of organizing human activity.  
With respect to independent claims 15, the claim recite limitations such as “an option to execute a gaming simulation that uses the current event state information to simulate a subsequent portion of the live event” – certain method of organizing human activity; and “based on the option being selected, causing the gaming content to simulate, based on the current event state information and by moving an onscreen character, the subsequent portion of the live event” – certain method of organizing human activity.  
For at least the reasons provided above, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because the additional limitations of independent Claim 1 such as “via a user device” and “receiving user input indicative of selection of the option” and “causing execution” amounts to invoking a general purpose computer to implement the abstract idea, mere extra solution activity and/or generally linking the abstract idea to a technological environment or field of use (see MPEP 2106.05(f)-(h)).  
Moreover, with respect to independent Claim 10, the additional limitations such as “storing information identifying a sporting event being output via a user device” and “a gaming content save state corresponding to an event of the sporting event” amounts to invoking a general purpose computer to implement the abstract idea, mere extra solution activity and/or generally linking the abstract idea to a technological environment or field of use (see MPEP 2106.05(f)-(h)).  
Furthermore, with respect to independent Claim 15, the additional limitations such as “receiving, by a computing device, current event state information of a live event being output via a user device” invoke a computer as a tool to implement the certain method of organizing human activity and/or mental processes (see MPEP 2106.05(f) and (g)).  For at least these reasons, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “via a user device” and “a computing device” merely invokes the abstract idea to invoke a computer as a tool similar to the type of general purpose computing components as disclosed in Alice v. CLS which when considered individually or in combination does not amount to an inventive concept and/or a technological environment and/or field of use to perform the abstract idea (see MPEP 2106.05(f) and (h)).  
With respect to dependent claims 2-9, 11-18, and 20-21, the limitations have been evaluated and are directed to steps of the abstract idea (see MPEP 2106.04(a), invoke a general purpose computer as tool, extra solution activity, and/or generally link the abstract idea to a technological environment or field of use (see MPEP 2106.05(f)-(h)).  It follows that the claims are found to recite an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the different save state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dills (US 10,709,983 B1).
Claim 1, Dills discloses a method comprising: determining information identifying a content item being output via a user device (see Dills, col. 5: ln 38-54, col. 6: ln 26-41, col. 7: ln 57-col. 8: ln 39, col. 11: ln 59-67, wherein the type is a particular type of sporting event (e.g., a football game) and the content item is a particular football game and the information identifying a content is based on usage information associated with a live feed from a service provider (e.g., a professional sporting event organization)); determining current event state information corresponding to the content item (see Dills, col. 5: ln 36-52, col. 8: ln 19-45; col. 9: ln 49-col. 10: ln 10, wherein real-world data of the live event is determined current event state information is information of for a scenario in the real-life football game); causing, based on the information identifying the content item being output via the user device (see col. 10: ln 11-37), output an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content item (see Dills, col. 9: ln 49-col. 35, col. 11: ln 25-45, wherein the option is a notification to the user to engage with the interactive environment to simulate a subsequent portion of the content item which is based on a downtime or commercial break of the real-life sporting event); receiving user input indicative of selection of the operation (see Dills, col. 11: ln 25-45); and causing execution of the gaming content to simulate, based on the current event state information, the subsequent portion of the content item (see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of the sporting event and the simulation engine executes a subsequent portion of the content item (e.g., simulating the scenario in the sporting event) from a particular starting point).
Regarding claim 2, Dills discloses the method, wherein the current event state information comprises one or more of: a scenario in an event; timing in an event; scoring in a sporting event; progress in a sporting event; a character in an event; a setting in an event; a statistic associated with an event; or advertising associated with an event (see Dills, col. 5: ln 38-53, wherein the content item is a scenario of the live sporting event).
Regarding claim 3, Dills discloses the method, further comprising: receiving controller inputs to control movement of a character, associated with the content item, to simulate the subsequent portion of the content item (see Dills, col. 12: ln 29-45, wherein the controller input is a certain input to cause a first user-controlled agent (e.g., football quarterback) to make a pass for at least 20 yards).
Regarding claim 5, Dills discloses the method of claim 1, further comprising: adding the gaming content to a list of a plurality of potential gaming contents available to a computing device (see Dills, Figs. 5B, col. 12: ln 46-col. 13: ln 4, wherein the user interface provides a listing of engagement events and their respective status available).
Regarding claim 6, Dills discloses the method, wherein the content item comprises a live event (see Dills, col. 5: ln 36-52, wherein the live event is a sports game), and the simulation of the gaming content begins from a situation from the live event (see Dills, col. 5: ln 36-52, wherein the gaming content is a simulation which begins from a situation (e.g., a scenario) of the one or more live events).
Regarding claim 7, Dills discloses the method, further comprising: updating, based on second event state information received after the gaming content begins to simulate the subsequent portion , the gaming content (see Dills, col. 8: ln 19-39; col. 9: ln 34-46, wherein the second event state information is received after game content as it is periodically updated with real-time information of the live-event and produces updated game session (e.g., challenge) in the interactive environment).
Regarding claim 8, Dills discloses the method, further comprising: storing a plurality of event states corresponding to different times in the content item (see Dills, col. 9: ln 49-col. 10: ln 45, wherein the application of the game platform produces a plurality of events states (e.g., game challenges) which correspond to different times in the sports game (e.g., a certain down at a certain line during the game)).
Regarding claim 9, Dills discloses the method, wherein the content item comprises a live event, and the simulation of the gaming content begins with one or more of a score, a time, a scenario, a scene, a character, a setting, or statistics corresponding to the live event (see Dills, col. 9: ln 49-col. 10: ln 37, col. 12: ln 1-45, wherein the game challenges corresponds to a scenario in the live event such as a touchdown score, a time in the event such as a play, a football quarterback in the sporting event; a football field as a scene, a setting such as a sports game; and a statistic (e.g., 20 yard pass)).
Claim 10, Dills discloses a method comprising: storing: information identifying a sporting event being output via a user device (see Dills, col. 8: ln 19-45), a gaming content save state corresponding to an event state of the sporting event being output via a user device (see Dills, col. 5: ln 38-54, col. 6: ln 26-41, 7: ln 57-col. 8: ln 39, col. 9: ln 49 – col. 10: ln 45, wherein interactive game scenarios are stored to be replicated and correspond to the scenario in the particular football game is a save state that is generated to simulate the scenario that occurred in the real-life game), 
causing, based on the information identifying the sporting event being output via the user device (see Dills, col. 11: ln 25-36), output of an option to execute gaming content that uses the gaming content save state to simulate a subsequent portion of the sporting event (see Dills, col. 10: ln 11-37, col. 11: ln 25-36, wherein the request is to initiate play of the game challenge is based on the state of the display such as during commercial breaks), receiving user input indicative of selection of the operation (see Dills, col. 11: ln 25-45), and based on the option being selected causing the gaming content to see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of a sporting event and the simulation engine executes a subsequent portion of the content item (e.g., simulating the scenario in the interactive game environment)).
Regarding claim 11, Dills discloses the method of claim 10, wherein the gaming content save state comprises one or more of: a scenario in an event; timing in an event; scoring in a sporting event; progress in a sporting event; a character in an event; a setting in an event; a statistic associated with an event; or advertising associated with an event (see Dills, col. 5: ln 38-53, wherein the gaming content save state is a scenario of the live sporting event).
Regarding claim 12, Dills discloses the method of claim 10, further comprising: outputting, for display, a list of a plurality of different save states of the sporting event, and receiving a user selection from the list (see Dills, Figs. 5B, col. 12: ln 46-col. 13: ln 4, wherein the user interface provides a listing of different scenarios (e.g., save states of the sporting event)).
Regarding claim 13, Dills discloses the method of claim 10, wherein the simulation of the gaming content comprises user input to control movement of a character, associated with the content item, to simulate the subsequent portion of the content item (see Dills, col. 12: ln 29-45, wherein the controller input is a certain input to cause a first user-controlled agent (e.g., football quarterback) to make a pass for at least 20 yards).
Regarding claim 14, Dills discloses the method of 10, wherein the simulation of the gaming content begins with a situation from the sporting event (see Dills, col. 5: ln 36-52, wherein the gaming content is a simulation that begins from a scenario of the sporting event).
Regarding claim 15, Dills discloses a method comprising: receiving, by a computing device, current event state information of a live event being output via a user device (see Dills, col. 8: ln 19-45); causing output of an option to execute a gaming simulation that uses the current event state information to simulate a subsequent portion of the live event (see Dills, col. 9: ln 49-col. 35, col. 11: ln 25-45, wherein the option is a notification to the user to engage with the interactive environment to simulate a subsequent portion of the content item which is based on a downtime or commercial break of the real-life sporting event); based on the option being selected, causing the gaming simulation to simulate, based on the current event state information and by moving an onscreen character (see Dills, Figs. 5(A-B), col. 12: ln 21-45, wherein the character is a quarterback, wide receiver), the subsequent portion of the live event (see Dills, col. 12: ln 21-col. 13: ln 3, wherein the executed scenario in the interactive environment is a gaming simulation of a live sports game), wherein the gaming simulation comprises receiving user inputs to move an onscreen character to simulate the live event (see Dills, col. 12: ln 29-45, wherein the controller input is a certain input to cause a first user-controlled agent (e.g., football quarterback) to make a pass for at least 20 yards); and updating, based on a current event state of the live event (see Dills, col. 11: ln 25-45) , the gaming simulation to begin using the current event state of the live event (see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of a sporting event and the simulation engine executes a scenario of the sporting event using the real-world data).
Regarding claim 16, Dills discloses the method of claim 15, wherein the current event state information comprises one or more of: a scenario in an event; timing in an event; scoring in a sporting event; progress in a sporting event; a character in an event; a setting in an event; a statistic associated with an event; or advertising associated with an event (see Dills, col. 5: ln 38-53, wherein the content item is a scenario of the live sporting event).
Regarding claim 17, Dills discloses the method of claim 15, further comprising: outputting, for display, a list of a plurality of different event states of the live event, wherein each of the different save states corresponds to a different time point in the live event (see Dills, Figs. 5(B), col. 9: ln 49-col. 10: ln 45, col: 12: ln 21-col. 13: ln 3, wherein the application of the game platform outputs a list of game challenges which correspond to different saved states that correspond to times in the sports game (e.g., a certain down at a certain line during the game)
Regarding claim 18, Dills discloses the method of claim 15, further comprising: causing the gaming simulation to user a second event state of the live event (see Dills, col. 8: ln 19-39, wherein the extraction engine updates in real-time information of the live-event and produces a second event state of the live event as an updated challenge in the interactive environment).
Regarding claim 20, Dills discloses the method of claim 15, wherein the gaming simulation begins with one or more of a score, a time, a scenario, a scene, a character, a setting, or statistics corresponding to the live event (see Dills, col. 9: ln 49-col. 10: ln 37, col. 12: ln 1-45, wherein the game challenges corresponds to a scenario in the live event such as a touchdown score, a time in the event such as a play, a football quarterback in the sporting event; a football field as a scene, a setting such as a sports game; and a statistic (e.g., 20 yard pass)).
Regarding claim 21, Dills discloses the method of claim 1, wherein the gaming content is executed on a gaming console associated with a user of the user device (see Dills, col. 5: ln 37-42, wherein the client device is a video game console).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dills as applied to claim 1 above and Ahmed et al. (US 2015/0026708 A1).
Regarding claim 4, Dills discloses the method of claim 1.  Although, Dills discloses soliciting (e.g., advertising) play in the interactive environment based on the current event state information (see Dills, col. 10: ln 11-24
Ahmed teach a system for presenting in-video game advertisements based on one or more of a user input or the current event state information (see Ahmed, Figs. 1, 0027-0031, 0039, 0214, wherein the advertisements are based on detected presence information or monitored media content or monitored users and presented in-game).  Specifically, Ahmed teach causing the output of one or more advertisements while the gaming content is being executed based on the detected presence and monitored information (see Ahmed, 0079-0081, 0084-0088, 0206-0214, wherein the advertisements are provided in-game and derived from monitored data such as content selected and trends or presence information (e.g., user input) of the user).  One would have been motivated to incorporate the teachings of Ahmed to yield the predictable result to improve generating relevant advertisements and reducing user frustrations (see Ahmed, 0009).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to “causing output of one or more advertisements during the gaming content, wherein the one or more advertisements are based on one or more of a user input or the current event state information”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN HSU/            Examiner, Art Unit 3715                                                                                                                                                                                            
/DMITRY SUHOL/            Supervisory Patent Examiner, Art Unit 3715